    8:20-cv-00193-JFB-MDN Doc # 73 Filed: 08/04/20 Page 1 of 6 - Page ID # 2128




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

ANDREA GROVE, individually and on
behalf of similarly situated individuals; and
CHRYSTINA WINCHELL, individually and                                         8:20CV193
on behalf of similarly situated individuals;

                         Plaintiffs,                             MEMORANDUM AND ORDER

        vs.

MELTECH, Inc.; H&S CLUB OMAHA, INC.,
and SHANE HARRINGTON,

                         Defendants.


        This matter is before the Court on the defendants H&S Club Omaha, Inc., and

Shane Harrington’s (collectively “Club Omaha”) motion to withdraw motions that were

aimed at the plaintiffs’ original complaint, Filing No 61,1 and on Club Omaha’s motions

for sanctions, Filing Nos. 52 and 55 This is an action for recovery of wages under the

Fair Labor Standards Act of 1938, 29 U.S.C. § 201, et seq., and the Nebraska Wage

and Hour Act (NWHA), Neb. Rev. Stat. § 48-1201, et seq., Jurisdiction is based on a

federal question under 28 U.S.C. § 1331.

        In her original complaint, plaintiff Andrea Grove alleged, on behalf of herself and

others similarly situated, that Club Omaha misclassified exotic dancers as independent

contractors rather than employees, failed to pay the dancers minimum wage and

overtime compensation for hours worked in excess of forty per week, and required



1
  Specifically, Club Omaha seeks to withdraw the following motions and supporting evidence: motion to
dismiss for lack of jurisdiction and improper venue, Filing No. 22; motion to dismiss for failure to state a
claim, Filing No. 36; Club Omaha’s motion to dismiss for failure to state a claim against five opt-ins, Filing
No. 39, Club Omaha’s motion for summary judgment, Filing No. 47. Also pending with respect to the
original complaint are plaintiffs’ motion to certify a class, Filing No. 14 and plaintiffs’ motion for a
preliminary injunction, Filing No. 18.

                                                      1
  8:20-cv-00193-JFB-MDN Doc # 73 Filed: 08/04/20 Page 2 of 6 - Page ID # 2129




dancers to pay fees and tip-outs, which constitute unlawful kick-backs under the FLSA.

Filing No. 1, Complaint.     In the amended complaint, plaintiffs Andrea Grove and

Crystina Winchell reassert those claims and add a claim for retaliation. Filing No. 58.

Club Omaha has filed a motion to dismiss the plaintiffs’ amended complaint, to compel

arbitration, or alternatively for summary judgment on the plaintiffs’ claims. Filing No. 67.

The plaintiffs oppose Club Omaha’s motion to withdraw its motions, asserting that the

motions address issues that remain in the amended complaint and are ripe for

determination.

       As a general proposition, “[w]hen a plaintiff files an amended complaint, the

original complaint is superseded and has no legal effect.”             Thomas v. United

Steelworkers Local 1938, 743 F.3d 1134, 1139 (8th Cir. 2014).            Where a plaintiff

amends as of right while a motion to dismiss is pending, “‘[i]f some of the defects raised

in the original motion remain in the new pleading, the court simply may consider the

motion as being addressed to the amended pleading’ because [t]o hold otherwise would

exalt form over substance.” Bishop v. Abbott Labs., No. 19-CV-420 (NEB/ECW), 2019

WL 6975449, at *3 (D. Minn. Dec. 20, 2019) (quoting 6 Charles Alan Wright, et al.,

Federal Practice and Procedure § 1476 (3d ed. 2019); see also Cartier v. Wells Fargo

Bank, N.A., 547 F. App’x 800, 803–04 (8th Cir. 2013) (noting that it is within a district

court’s discretion to treat a motion to dismiss the original complaint as a motion to

dismiss the amended complaint).

       In the interest of the clarity of the docket, and because Club Omaha has moved

to dismiss and/or for summary judgment as to the amended complaint, the dispositive

motions to dismiss and for summary judgment directed at the original complaint are



                                             2
    8:20-cv-00193-JFB-MDN Doc # 73 Filed: 08/04/20 Page 3 of 6 - Page ID # 2130




moot and will be denied.2             However, to the extent the defendant’s present motion

relates to issues that the plaintiffs have already addressed in earlier briefing, the

plaintiffs may simply reassert their positions in response to the defendant’s motion by

referencing the original filings.          The plaintiffs need not submit additional briefing or

evidence but must point the Court to the arguments and evidence on which they rely.

        Plaintiff Grove had also filed a motion for conditional certification of a collective

action with respect to the original complaint, Filing No. 14, as well as a motion for

preliminary injunction, Filing No. 18. The Court will regard the plaintiffs’ prayer for an

order conditionally certifying the action as an FLSA collective action in the amended

complaint as a reassertion of the earlier motion.3                      See Filing No. 67, Amended

Complaint at 10.           The Court’s review of the record shows that the conditional

certification motion relates as well to the amended complaint as to the original

complaint.      Briefing on that motion is complete and the motion will be deemed

submitted.

        The plaintiffs’ motion for a preliminary injunction is directed at Club Omaha’s

alleged retaliatory conduct. The motion for preliminary relief may be mooted in some

respects by the filing of the retaliation claim. In any event, it is not clear to the Court

that preliminary injunctive relief remains an issue.                     Though the plaintiffs do not

specifically request injunctive relief in the amended complaint, they pray for “such other

relief as the court deems just and proper.” Id. Also, circumstances may have changed


2
  The plaintiff’s motion to strike a reply brief, Filing No. 50, is connected to those motions and will also be
denied as moot.
3
  The plaintiffs also pray for certification under Federal Rule of Civil Procedure 23 in their amended
complaint, but their earlier motion does not address that issue. To the extent the plaintiffs seek such
certification, they must file a separate motion.


                                                       3
     8:20-cv-00193-JFB-MDN Doc # 73 Filed: 08/04/20 Page 4 of 6 - Page ID # 2131




in the interim.        To the extent that the plaintiffs believe that preliminary relief is

necessary, they should reassert the initial motion and move for a hearing, if desired.4

The plaintiffs’ initial motion for a preliminary injunction will be denied at this time without

prejudice to reassertion.

          Additionally, Club Omaha has filed motions for sanctions directed at the plaintiff’s

original complaint, Filing No. 52, and at plaintiff’s motion to certify a class, Filing No. 55.

The motion for sanctions as to the original complaint is moot. “Rule 11 imposes a duty

on attorneys to certify that they have conducted a reasonable inquiry and have

determined that any papers filed with the court are well grounded in fact, legally tenable,

and ‘not interposed for any improper purpose.’” See Cooter & Gell v. Hartmarx Corp.,

496 U.S. 384, 393 (1990) (quoting Advisory Committee Note on Rule 11, 28 U.S.C.

App., p. 576).        If, after notice and a reasonable opportunity to respond, the court

determines that Rule 11 has been violated, “the court may impose an appropriate

sanction on any attorney, law firm, or party that violated the rule or is responsible for the

violation.” Fed. R. Civ. P. 11(c)(1). It is clear that the central purpose of Rule 11 is to

deter baseless filings in district court. Cooter & Gell, 496 U.S. at 393.

          The standard for sanctions under Rule 11 is “is whether the attorney’s conduct,

viewed objectively, manifests either intentional or reckless disregard of the attorney’s

duties to the court.” Adams v. USAA Cas. Ins. Co., 863 F.3d 1069, 1077 (8th Cir. 2017)

(citation omitted). The Rule’s “main purpose is to deter baseless filings,” and Rule 11(b)

thus “imposes a duty on attorneys to certify that they have conducted a reasonable

inquiry and have determined that any papers filed with the court are well grounded in

fact, legally tenable, and not interposed for any improper purpose.” Id. “The imposition

4
    The hearing may be conducted remotely or telephonically.

                                                    4
  8:20-cv-00193-JFB-MDN Doc # 73 Filed: 08/04/20 Page 5 of 6 - Page ID # 2132




of sanctions is a serious matter and should be approached with circumspection.”

O'Connell v. Champion Int'l Corp., 812 F.2d 393, 395 (8th Cir. 1987).

       The Court has reviewed the motion for sanctions in connection with the motion

for conditional certification and finds it should be denied. Club Omaha’s motion for

sanctions is based, as are most of its other filings, on the defense that the arbitration

clauses of purported independent contractor agreements preclude the plaintiffs’ action.

The plaintiffs vigorously challenge the validity and enforceability of the arbitration

provisions, as well as the independent contractor contracts, and those issues are

central to the litigation. In this case, whether or not the plaintiffs ultimately prevail on

their claims, the claims and arguments are not so baseless as to warrant the imposition

of sanctions. The plaintiffs cannot be faulted for seeking to vindicate FLSA rights. Club

Omaha’s arguments relate to defenses and the plaintiffs have an arguably meritorious

position. Therefore, the Court will deny defendants’ motion for sanctions with respect to

the class certification motion on the merits. Accordingly,

       IT IS ORDERED:

       1.     Defendants’ motion to withdraw documents (Filing No. 61) is

              granted.

       2.     Defendants’ motions to dismiss for lack of jurisdiction and improper

              venue (Filing No. 22), to dismiss for failure to state a claim (Filing

              No. 36), to dismiss for failure to state a claim against five opt-ins,

              (Filing No. 39), and for summary judgment (Filing No. 47) are

              denied as moot.




                                             5
8:20-cv-00193-JFB-MDN Doc # 73 Filed: 08/04/20 Page 6 of 6 - Page ID # 2133




    3.    Plaintiffs’ motion to strike reply brief (Filing No. 50) is denied as

          moot.

    4.    Plaintiffs’ motion to certify a class (Filing No. 14) is deemed

          submitted.

    5.    Plaintiffs’ motion for a preliminary injunction (Filing No. 18) is

          denied at this time without prejudice to reassertion.

    6.    Defendants’ motion for sanctions regarding plaintiff’s original

          complaint (Filing No. 52) is denied as moot.

    7.    Defendants’ motion for sanctions regarding motion to certify a class

          (Filing No. 55) is denied.

    Dated this 4th day of August, 2020.



                                              BY THE COURT:


                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge




                                          6
